ORDER

PER CURIAM.
Defendant appeals following his conviction by a jury of one count of second degree burglary, § 569.170, RSMo 1994, and one count of stealing, § 570.030, RSMo 1994. The court found defendant to be a prior and persistent offender and sentenced him to consecutive prison terms of twenty years for second degree burglary and five years for stealing. Defendant also appeals the denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. Defendant does not address any points in his appeal to the denial of his Rule 29.15 motion. Therefore, that appeal is considered abandoned. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. Rules 30.25(b) and 84.16(b).